Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mai Lauer on June 16, 2021.

The application has been amended as follows: 

1.	 An apparatus configured to be used with a sign  mounted on an elongated post having a longitudinal orientation, the apparatus including identical first and second frame sections, each of the first and second frame sections including: 
a first fastening element located at a first end thereof; 
a second fastening element located at a second end thereof; and 
a first recess on a rear surface between the first and second ends configured to accommodate the post; 
wherein the first fastening element of the first frame section is configured to cooperate with the second fastening element of the second frame section; and 
wherein the first fastening element of the second frame section is configured to cooperate with the second fastening element of the first frame section; 

the first recess of each of the first and second frame sections is configured to be positioned adjacent the post.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Willis, US Patent 3828457 teaches a frame with a recess on the rear surface. However, the frame taught by Willis is not configured to mount to a sign attached to an elongated post. 
Cai, US Patent 9159252 teaches a frame comprising a first and second identical frame section configured to attach the front surface of a sign mounted on an elongated post.  However Cai does not teach a recess on the rear surface of each frame section to accommodate the post. 
Mowry, US Patent 7305781 teaches a frame mounted to a sign assembly having a post. However, the frame taught by Mowry is elastic and there is no reason to construct the frame of two identical section. Such a construction would prevent the frame taught by Mowry to be used as design.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642.  The examiner can normally be reached on Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631